    Case: 1:16-cv-00209 Document #: 169 Filed: 06/20/19 Page 1 of 6 PageID #:948




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TRACY WILLIAMS,                                )
                                               )
       Plaintiff,                              )       No. 1:16-CV-00209
                                               )
                       v.                      )       Hon. Magistrate Judge M. David Weisman
                                               )
TARRY WILLIAMS, et al.,                        )
                                               )
       Defendants.                             )

               PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE OR LIMIT
            EVIDENCE OF PRIOR CONVICTIONS, TO PROHIBIT THE USE OF
              RESTRAINTS AT TRIAL, AND TO REQUIRE APPROPRIATE
                   CIVILIAN CLOTHING FOR PLAINTIFF AT TRIAL

       Plaintiff Tracy Williams (“Plaintiff”), by and through his attorneys, Hinkhouse Williams

Walsh LLP, moves in limine for the entry of an order barring or limiting Defendant, Defendant’s

witness(es), and Defendant’s attorneys from mentioning, introducing, referring or alluding to

Plaintiff’s prior convictions. Additionally, Plaintiff moves in limine for the entry of an order

requiring that Plaintiff remained unshackled and attired in appropriate civilian clothing when

before the jury. In support of this Motion, Plaintiff states as follows:

               Evidence of Plaintiff’s Prior Convictions Should be Excluded or Limited at
               Trial.

       1.      Plaintiff moves to exclude any evidence of his previous criminal convictions

pursuant to Federal Rule of Evidence (“FRE”) 609. FRE 609(a). Plaintiff anticipates that

Defendant will attempt to introduce evidence of his prior convictions under FRE 609, and objects

to the admission of these convictions when he testifies.




                                                   1
    Case: 1:16-cv-00209 Document #: 169 Filed: 06/20/19 Page 2 of 6 PageID #:949




       2.      Although FRE 609 permits attacking a witness’ character for truthfulness through

prior felony convictions, it is subject to FRE 403 to determine if the probative value of such

evidence is substantially outweighed by its prejudicial effect.

       3.      “The reason for allowing cross-examination under FRE 609(a) is to allow a party

to attempt to cast doubt on a witness’ reliability for telling the truth. Acts involving fraud or deceit

clearly raise such doubt, while certain acts such as murder, assault or battery normally do not.”

Varhol v. Nat’l R.R. Passenger Corp., 909 F.2d 1557, 1567 (7th Cir. 1990).

       4.      Plaintiff is currently incarcerated for one murder offense. Plaintiff also has

discharged sentences for felony receipt, possession, and/or sale of a stolen vehicle and possession

of a controlled substance.

       5.      The only purpose for Defendant, Defendant’s witness(es), and Defendant’s

attorneys to mention Plaintiff’s prior convictions would be to unduly prejudice the jury against

Plaintiff. These convictions have no bearing on Plaintiff’s truthfulness during testimony, and they

do not show propensity for Plaintiff’s character. Plaintiff’s prior convictions are not evidence of

a lack of truthfulness and would substantially prejudice the jury against Plaintiff.

       6.      If this Court does permit Defendant, Defendant’s witness(es), and Defendant’s

attorneys to mention and/or introduce Plaintiff’s prior convictions during trial, Plaintiff requests

an order limiting any such reference to the phrase, “felony conviction.” This should exclude any

testimony, mention, innuendo or questions regarding: (i) “murder;” (ii) “felony receipt, possession

and/or sale of a stolen vehicle;” and (iii) “felony possession of a controlled substance.”

       7.      If the Court permits any reference to Plaintiff’s convictions, then this Court should

apply a balancing test to determine if evidence of the probative value of Plaintiff’s prior

convictions is substantially outweighed by their prejudicial impact. U.S. v. Puckett, 405 F.3d 589,



                                                   2
    Case: 1:16-cv-00209 Document #: 169 Filed: 06/20/19 Page 3 of 6 PageID #:950




596 (7th Cir. 2005). Evidence of Plaintiff’s convictions lacks probative value, and this evidence

has the obvious potential to substantially prejudice the jury against Plaintiff.

       8.      Juries tend to discriminate against convicted criminals, especially for violent

crimes, and the Court should exclude any and all references to Plaintiff’s prior convictions.

“Evidence is considered unfairly prejudicial, not merely because it damages the opposing party’s

case, but also because its admission makes it likely that the jury will be induced to decide the case

on an improper basis, commonly an emotional one, rather than on the evidence presented . . . ”

Thompson v. City of Chicago, 472 F.3d 444, 456-57 (7th Cir. 2006).

       9.      If any mention or questioning regarding Plaintiff’s conviction is permitted,

Defendant further should be prohibited from mentioning or introducing any evidence of the

underlying circumstances surrounding Plaintiff’s convictions. Sanders v. Welborn, 07-cv-808-

SCW, 2011 WL 1539857 at *1 (S.D. Ill. Apr. 21, 2011) (holding “[d]efendants shall not elicit

testimony regarding the nature of the convictions as such testimony would be highly prejudicial

and outweighs the probative value of the evidence”).

       10.     If Defendant is permitted to mention Plaintiff’s prior convictions, then there exists

a substantial possibility that the jury would be unduly prejudiced against Plaintiff, and may find

against him even if they feel the facts of his case prove that his civil rights were violated.

       11.     If Defendant is permitted at all to mention or question Plaintiff about his prior

convictions, then any such mention or questioning should be strictly limited to: (i) whether Plaintiff

was convicted of a single felony; (ii) what felony; and (iii) when the conviction was obtained.

Schmude v. Tricam Indus., Inc., 556 F.3d 624, 627 (7th Cir. 2009); see also Mays v. Snyder, 01-

CV-1254, 2014 WL 1304994 at *2.




                                                  3
    Case: 1:16-cv-00209 Document #: 169 Filed: 06/20/19 Page 4 of 6 PageID #:951




               Plaintiff Should be Unshackled and in Appropriate Civilian Clothing When
               Before the Jury.

       23.     Plaintiff should be unshackled and attired in appropriate civilian clothes while in

the presence of the jury to minimize any prejudice his prison attire may cause.

       24.     Plaintiff’s prison attire would serve as a constant reminder of Plaintiff’s

incarceration, and this could cause the jury to implicitly and improperly judge that Plaintiff’s

claims are without basis, or that his lawsuit against the Defendant is unjustified.

       25.     Plaintiff’s prison attire is so likely to be a continuing improper influence throughout

trial that “an unacceptable risk is presented of impermissible factors coming into play.” Estelle v.

Williams, 425 U.S. 501, 505 (1976). Inmates are entitled to the minimum restraints necessary to

maintain safety in the courtroom. Lemons v. Skidmore, 985 F.2d 354, 359 (7th Cir. 1993). The

mere “contrast between a litigant’s wearing prison garb and his opponents’ wearing law

enforcement uniforms is likely to influence the jury against the prisoner, and has long been held

as highly prejudicial.” Maus v. Baker, 747 F.3d 926, 927 (7th Cir. 2014).

       26.     The probative value of requiring Plaintiff to wear his prison uniform and shackles

during trial is substantially outweighed by the danger of unfair prejudice his appearance may

present to the jury. The presence of court security and U.S. Marshalls will be sufficient to protect

those people present in the courtroom and render the restraints unnecessary.

       27.      If Plaintiff is required to be restrained, then the visibility of such restraints should

be limited in the presence of the jury.

       Wherefore, Plaintiff Tracy Williams respectfully requests that this Court grant his Motion

in Limine and enter orders in limine: (i) barring or limiting Defendant from mentioning,

introducing, referring or alluding to Plaintiff’s prior convictions; (ii) requiring that Plaintiff,




                                                  4
    Case: 1:16-cv-00209 Document #: 169 Filed: 06/20/19 Page 5 of 6 PageID #:952




remain unshackled and attired in appropriate civilian clothing when before the jury; and (iii)

providing any other relief that this Court deems necessary and just.


                                                     Respectfully submitted,

                                                     By:    /s/ Jason H. Nash
                                                            John T. Williams
                                                            Jason H. Nash
                                                            Brenan K. Salgado
                                                            Hinkhouse Williams Walsh LLP
                                                            180 N Stetson Street, Suite 3400
                                                            Chicago, IL 60601
                                                            312-784-5400
                                                            jwilliams@hww-law.com
                                                            jnash@hww-law.com
                                                            bsalgado@hww-law.com

                                                            Counsel for Plaintiff Tracy Williams




                                                5
   Case: 1:16-cv-00209 Document #: 169 Filed: 06/20/19 Page 6 of 6 PageID #:953




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 20, 2019, I electronically filed the foregoing document with
the Clerk of the Court for the Northern District of Illinois by using the CM/ECF system. All
participants in the case are registered CM/ECF users who will be served by the CM/ECF system.



                                                    s/Jason H. Nash
                                                    JASON H. NASH




                                                6
